Citation Nr: 1302605	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board subsequently remanded the case in June 2012 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to request that the Veteran provide information to allow VA to obtain records of his treatment from private treatment providers, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ sent the Veteran the required notice via a June 2012 letter, to which he did not respond, and scheduled the Veteran for a VA examination, which was conducted in August 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in December 2012, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss was not demonstrated in service or within one year of separation from service; the Veteran's current hearing loss is not attributable to military service.



CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a May 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the May 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the May 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Board notes initially that review of the Veteran's claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records were, to a large extent, "fire-related."  In other words, they were very likely involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore largely unavailable.  Records of the Veteran's treatment with private treatment providers have been obtained and associated with the Veteran's claims file.

The Veteran also underwent VA examination concerning his claim for hearing loss in August 2008, August 2009, and August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the August 2012 VA examination obtained in this case is adequate, as it is predicated on audiological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The opinion addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.

Service connection may be established if a claimant can demonstrate (1) that a condition was "noted" during service, (2) there is evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that he experiences hearing loss that is attributable to noise exposure while serving on active duty.  First, the Board notes that VA audiology examination conducted in August 2012 shows a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty from June 1953 to May 1955.  His DD Form 214 indicates that his military occupational specialty was flash ranging chief observer, and he has stated on multiple occasions that he was exposed to noise during service from explosions on the firing range that he was tasked with identifying and tracking.  His in-service exposure to loud noise is therefore conceded.

Relevant medical evidence consists of the Veteran's available service treatment records as well as the reports of VA audiological examination conducted in August 2008, August 2009, and August 2012, and records of the Veteran's private audiological evaluations from 1996 to 2009.  A review of the extant service treatment records does not reveal that he complained of or was treated for any problems with hearing loss during service.  At his April 1953 entrance examination and again at his May 1955 separation examination, audiological testing revealed normal hearing, based on whisper-voice testing.  No problems with the ears were noted.  (The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In addition, the Board notes that the Veteran reported on his April 2009 claim that he did not seek treatment for his claimed hearing problems while on active duty.)

Post-service treatment records from private treatment providers reflect that the Veteran was first seen for complaints of hearing loss in 1996; audiological evaluation conducted at that time, and at subsequent visits, documented hearing loss for VA purposes bilaterally.  In addition, the Veteran submitted a statement from a private audiologist in April 2009.  In that opinion, the audiologist noted the Veteran's in-service noise exposure and diagnosed him with sensorineural hearing loss bilaterally.  She noted that the Veteran's audiogram results showed a "noise notch," which is consistent with noise-induced hearing loss.  The audiologist opined that it is at least as likely as not that the Veteran's hearing loss is related to his in-service noise exposure, noting that "it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram." 

VA examinations were provided to the Veteran in August 2008, August 2009, and August 2012.  Report of the August 2008 examination reflects that the Veteran reported noise exposure both prior to and after service, both with his work as a farmer for six years after separation and recreationally with firearms, which the Veteran reported he trained on annually.  The Veteran further reported having been exposed to noise in service and of having "weak" hearing at the time of separation from active duty.  However, the Veteran then stated that he first noted hearing loss in the 1960s and first used hearing aids in the 1980s.  He reported having undergone surgery on his left ear in 1992, but details were vague.  Audiological examination revealed hearing loss for VA purposes, based on audiological testing.  The examiner stated, however, that he was unable to provide an etiological opinion without resorting to speculation.  In so finding, the examiner noted that the Veteran's hearing loss "is atypical of a noise induced hearing loss" and stated that he "suspects that the current loss and hearing disability is familial or autoimmune in etiology," noting the Veteran's report of a family history of hearing loss.

The Veteran again underwent VA examination in August 2009.  At that time, he was again diagnosed with bilateral hearing loss, but the examiner again concluded that he was unable to provide an etiological opinion without resorting to speculation.  The examiner noted that the private opinion provided in April 2009 referenced a "noise notch" on audiogram that suggested a sensorineural hearing loss; however, he pointed out that no similar "noise notch" was present on either of VA's audiological examinations conducted pursuant to the Veteran's claim.  The examiner noted that the Veteran's hearing loss configuration "is not typical of a noise induced hearing loss" and noted the Veteran's report of multiple ear surgeries in the years after service.  

Pursuant to the Board's June 2012 remand, the Veteran again underwent VA examination in August 2012.  At that time, he was again diagnosed with sensorineural hearing loss bilaterally.  The examiner acknowledged the Veteran's in-service noise exposure as well as his whisper-voice testing on separation examination, which the examiner pointed out is "considered to be insensitive to mild or high frequency hearing loss."  The examiner further noted the Veteran's pre-service and post-service noise exposure both occupationally and recreationally, as well as his report that his mother had experienced hearing loss.  The Veteran indicated that he had undergone surgery on his left ear in 1992 but was unclear as to the purpose or outcome of the surgery.  In opining that the Veteran's hearing loss was not likely related to service, the examiner acknowledged the positive opinion by the private audiologist in April 2009.  However, he pointed out that the audiogram results relied on by the private practitioner were not present in the claims file.  Further, the examiner found that the private audiologist's rationale concerning the injury to the outer hair cells of the cochlea is "not a widely held belief" and was not substantiated with documentation to any medical literature.  The examiner further pointed out that the "noise notch" relied on by the private practitioner was not present in any of the audiograms present in the Veteran's claims file and that the word recognition scores on each of these tests was "much better than would be expected by a sensorineural hearing loss caused by noise exposure."   The examiner concluded that the Veteran's hearing loss was more likely related to genetic causes.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  The Board concedes that VA examination confirms that the Veteran currently suffers from hearing loss.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, even conceding the Veteran's exposure to noise while in service, the August 2012 VA examiner found no link between any current hearing loss and military service based on the record.  Noting that the evidence did not show any hearing loss at the Veteran's separation from active duty, the VA examiner gave as his medical opinion that it was not at least as likely as not that any current hearing loss was related to the Veteran's military service, including to his acknowledged in-service exposure to loud noise.  Although the August 2008 and August 2009 VA examiners concluded that they could not render etiological opinions without resort to speculation, both examiners found the Veteran's hearing loss to be atypical of that caused by acoustic trauma.  Additionally, there is no medical evidence suggesting that sensorineural hearing loss became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set forth, the Board is thus satisfied that the 2012 VA audiologist's opinion is adequate for deciding this appeal and is more persuasive than the opinion offered by the private audiologist who submitted a statement in April 2009.

The Board notes that the August 2012 VA medical examination clearly indicates that it was not likely that the Veteran's hearing loss was related to his time on active duty, to include his in-service exposure to acoustic trauma.  The VA examiner specifically addressed causation due to in-service acoustic trauma, to which he conceded the Veteran had been exposed.  The examination report reflects that the examiner solicited a history from the Veteran in addition to examining his claims file and clearly understood the medical question posed by VA.  Additionally, the examiner offered an explanation for the opinion that the Veteran's hearing loss was not likely related to his military noise exposure.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the VA examiner more persuasive on the question of the onset of the Veteran's currently diagnosed hearing loss.  In so finding, the Board reiterates that the VA examiner's opinion was based on a review of the claims file, the Veteran's reported history, and a clinical evaluation, including testing.

Because the determination of etiology of a diagnosed disorder such as hearing loss is a medical question requiring expertise, the Board relies upon the August 2012 VA examiner's opinion in making its determination.  The April 2009 private assessment, which referred the Veteran's hearing loss to service, does not provide the audiological evidence of a "noise notch" on which the opinion relies; further, as pointed out in the August 2012 VA examination, the private audiologist relied on medical theories that are "not widely held."  Therefore, the Board finds that this medical opinion is outweighed by the August 2012 VA opinion.

The strongest evidence in favor of the Veteran's claim is the finding from his private audiologist indicating that his current hearing loss is likely related to service, based on "histopathology literature" and her findings of a "noise notch" in the April 2009 audiogram.  The Board finds that this evidence is outweighed by the medical evidence from the August 2012 VA examiner's reasoned opinion, based on both the Veteran's reported history and his medical records, that the Veteran's currently diagnosed hearing loss is not likely related to any in-service acoustic trauma.  In that opinion, the VA examiner discussed the April 2009 audiologist's findings and concluded that they were not reliable, especially given that she did not provide audiogram results displaying the claimed "noise notch" and that multiple additional audiograms dating from 1996 to 2012 did not display such a feature.  Further, the examiner observed that the audiologist's rationale concerning early damage to the cochlea is "not a widely held belief" and is thus less reliable than the VA examiner's well-substantiated reasoning.  Thus, in arriving at a decision as to whether the Veteran's hearing loss is linked to his time on active duty, the Board finds persuasive the medical opinion provided by the VA examiner in August 2012.

The Board notes that the Veteran has stated in multiple submissions to VA that he suffered acoustic trauma while in service and this his current hearing loss was caused by this in-service noise exposure.  In this regard, the Board notes, first, that it does not question that the Veteran was exposed to acoustic trauma in service.  Nor does the Board question that he presently suffers from hearing loss.  However, in order for the Veteran's claim to be granted, the record must contain persuasive evidence linking the present disorder to service.  Here, the evidence does not lead to a conclusion of service connection.  Indeed, as noted above, the weight of the evidence supports the findings of the August 2012 VA medical opinion, which offers an unfavorable opinion as to any relationship between the Veteran's hearing loss and service.  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced a loss of hearing acuity during service that has continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of continuity of symptomatology of hearing loss is not supported by the other evidence, particularly the opinion of the VA examiner who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  His version of events is, as noted above, contradicted by the separation examination report in May 1955, which reflected normal hearing and no problems with the ears.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's August 2012 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's hearing loss is not at least as likely as not related to military service.  As discussed above, the Board finds that this opinion outweighs the opinions of the private audiologist set forth in the April 2009 letter.  Because the Board finds that the VA examiner's opinions outweigh the private medical evidence of record, and in light of the foregoing analysis, the Veteran's service connection claim for hearing loss is denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


